Exhibit 10.11

LOAN AGREEMENT

by and between

EMPLOYEE STOCK OWNERSHIP PLAN TRUST

of

WESTFIELD FINANCIAL, INC.

and

NEW WESTFIELD FINANCIAL, INC.

 

Made and Entered Into as of January 3, 2007

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

ARTICLE I

DEFINITIONS

Section 1.1      Business Day

   1

Section 1.2      Code

   1

Section 1.3      Default

   1

Section 1.4      ERISA

   2

Section 1.5      Event of Default

   2

Section 1.6      Fiscal Year

   2

Section 1.7      Independent Counsel

   2

Section 1.8      Loan

   2

Section 1.9      Loan Documents

   2

Section 1.10    Pledge Agreement

   2

Section 1.11    Principal Amount

   2

Section 1.12    Promissory Note

   2

Section 1.13    Register

   2

ARTICLE II

THE LOAN; PRINCIPAL AMOUNT; INTEREST; SECURITY; INDEMNIFICATION

Section 2.1      The Loan; Principal Amount.

   2

Section 2.2      Interest.

   3

Section 2.3      Promissory Note.

   4

Section 2.4      Payment of Trust Loan.

   4

Section 2.5      Prepayment.

   5

Section 2.6      Method of Payments.

   6

Section 2.7      Use of Proceeds of Loan.

   7

Section 2.8      Security.

   7

Section 2.9      Registration of the Promissory Note.

   7

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

Section 3.1      Power, Authority, Consents.

   8

Section 3.2      Due Execution, Validity, Enforceability.

   8

Section 3.3      Properties, Priority of Liens.

   8

Section 3.4      No Defaults, Compliance with Laws.

   8

Section 3.5      Purchases of Common Stock.

   8

 

i



--------------------------------------------------------------------------------

      Page

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE LENDER

Section 4.1      Power, Authority, Consents.

   9

Section 4.2      Due Execution, Validity, Enforceability.

   9

Section 4.3      ESOP; Contributions.

   9

Section 4.4      Trustee; Committee.

   9

Section 4.5      Compliance with Laws; Actions.

   10

ARTICLE V

EVENTS OF DEFAULT

Section 5.1      Events of Default under Loan Agreement.

   10

Section 5.2      Lender’s Rights upon Event of Default.

   10

ARTICLE VI

MISCELLANEOUS PROVISIONS

Section 6.1      Payments Due to the Lender.

   11

Section 6.2      Payments.

   11

Section 6.3      Survival.

   11

Section 6.4      Modifications, Consents and Waivers; Entire Agreement.

   11

Section 6.5      Remedies Cumulative.

   12

Section 6.6      Further Assurances; Compliance with Covenants.

   12

Section 6.7      Notices.

   12

Section 6.8      Counterparts.

   13

Section 6.9      Construction; Governing Law .

   13

Section 6.10    Severability .

   13

Section 6.11    Binding Effect; No Assignment or Delegation .

   14

 

ii



--------------------------------------------------------------------------------

LOAN AGREEMENT

This LOAN AGREEMENT (“Loan Agreement”) is made and entered into as of the 3rd
day of January, 2007, by and between the EMPLOYEE STOCK OWNERSHIP PLAN TRUST OF
WESTFIELD FINANCIAL, INC. (“Borrower”), a trust forming part of the Employee
Stock Ownership Plan of Westfield Financial, Inc. (“ESOP”), acting through and
by its Trustee, FIRST BANKERS TRUST SERVICES, INC. (“Trustee”), a corporation
having an office at 2321 Kochs Lane, P.O. Box 4005, Quincy, Illinois 62305-4005;
and NEW WESTFIELD FINANCIAL, INC. (“Lender”), a Massachusetts-chartered
corporation, having an office at 141 Elm Street, Westfield, Massachusetts 01085.

W I T N E S S E T H :

WHEREAS, the ESOP Committee of the Lender (“Committee”) has authorized the
Borrower to purchase shares of common stock of New Westfield Financial, Inc.
(“Common Stock”), either directly from New Westfield Financial, Inc. or in open
market purchases in an amount not to exceed 736,000 shares of commons stock
(i.e., four percent (4%) of the total number of shares of Common Stock sold in
the offering in connection with the Amended and Restated Plan of Conversion and
Stock Issuance (the “Reorganization”));

WHEREAS, the Committee has further authorized the Borrower to borrow funds from
the Lender for the purpose of financing authorized purchases of Common Stock;
and

WHEREAS, the Lender is willing to make a loan to the Borrower for such purpose;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

The following definitions shall apply for purposes of this Loan Agreement,
except to the extent that a different meaning is plainly indicated by the
context:

Section 1.1    Business Day means any day other than a Saturday, Sunday or other
day on which banks are authorized or required to close under federal law or the
laws of the Commonwealth of Massachusetts.

Section 1.2    Code means the Internal Revenue Code of 1986 (including the
corresponding provisions of any succeeding law).

Section 1.3    Default means an event or condition which would constitute an
Event of Default. The determination as to whether an event or condition would
constitute an Event of Default shall be determined without regard to any
applicable requirement of notice or lapse of time.



--------------------------------------------------------------------------------

Section 1.4    ERISA means the Employee Retirement Income Security Act of 1974,
as amended (including the corresponding provisions of any succeeding law).

Section 1.5    Event of Default means an event or condition described in
Article V.

Section 1.6    Fiscal Year means the fiscal year of New Westfield Financial,
Inc.

Section 1.7    Independent Counsel means Thacher Proffitt & Wood LLP or other
counsel mutually satisfactory to both the Lender and the Borrower.

Section 1.8    Loan means the loan described in section 2.1.

Section 1.9    Loan Documents means, collectively, this Loan Agreement, the
Promissory Note and the Pledge Agreement and all other documents now or
hereafter executed and delivered in connection with such documents, including
all amendments, modifications and supplements of or to all such documents.

Section 1.10    Pledge Agreement means the agreement described in section
2.8(a).

Section 1.11    Principal Amount means the face amount of the Promissory Note,
determined as set forth in section 2.1(c).

Section 1.12    Promissory Note means the promissory note described in
section 2.3.

Section 1.13    Register means the register described in section 2.9.

ARTICLE II

THE LOAN; PRINCIPAL AMOUNT;

INTEREST; SECURITY; INDEMNIFICATION

Section 2.1    The Loan; Principal Amount.

(a) The Lender hereby agrees to lend to the Borrower such amounts, and at such
times, as shall be determined under this section 2.1; provided, however, that in
no event shall the aggregate amount lent under this Loan Agreement from time to
time exceed the aggregate amount paid by the Borrower, exclusive of commissions,
fees and other charges, to purchase a number of shares of Common Stock not to
exceed 736,000 shares of Common Stock (i.e., four percent (4%) of the shares of
Common Stock sold in connection with the Reorganization).

 

2



--------------------------------------------------------------------------------

(b) Subject to the limitations of section 2.1(a), the Borrower shall determine
the amounts borrowed under this Agreement, and the times at which such
borrowings are effected. Each such determination shall be evidenced in a writing
which shall set forth the amount to be borrowed and the date on which the Lender
shall disburse such amount, and such writing shall be furnished to the Lender by
notice from the Borrower. The Lender shall disburse to the Borrower the amount
specified in each such notice on the date specified therein or, if later, as
promptly as practicable following the Lender’s receipt of such notice; provided,
however, that the Lender shall have no obligation to disburse funds pursuant to
this Agreement (i) following the occurrence of a Default or an Event of Default
until such time as such Default or Event of Default shall have been cured and
(ii) on and after the earliest date on which Common Stock is listed or admitted
to trading on an established market (including but not limited to the American
Stock Exchange), while the Borrower is in possession of funds previously
advanced under this Agreement that have not been used to purchase Common Stock.

(c) For all purposes of this Loan Agreement, the Principal Amount on any date
shall be equal to the excess, if any, of:

(i) the aggregate amount disbursed by the Lender pursuant to section 2.1(b) on
or before such date; over

(ii) the aggregate amount of any repayments of such amounts made before such
date.

The Lender shall maintain on the Register a record of, and shall record on the
Promissory Note, the Principal Amount, any changes in the Principal Amount and
the effective date of any changes in the Principal Amount.

Section 2.2    Interest.

(a) The Borrower shall pay to the Lender interest on the Principal Amount, for
the period commencing on the date of this Loan Agreement and continuing until
the Principal Amount shall be paid in full, at the rate of eight percent
(8%) per annum. Interest payable under this Agreement shall be computed on the
basis of a year of 360 days and months consisting of 30 days each and actual
days elapsed (including the first day but excluding the last) occurring in the
period to which the computation relates.

(b) Except as otherwise provided in this section 2.2(b), accrued interest on the
Principal Amount shall be payable by the Borrower annually in arrears commencing
on the last Business Day of the calendar year following the date of this
Agreement and continuing on the last Business Day of each calendar year
thereafter and upon the payment or prepayment of such Loan. All interest on the
Principal Amount shall be paid by the Borrower in immediately available funds.
The Lender shall remit to the Borrower, at least three (3) Business Days before
the end of each calendar year, a statement of the interest payment due under
section 2.2(a) for such year; provided, however, that a delay or failure by the
Lender in providing the Borrower with such statement shall not alter the
Borrower’s obligation to make such payment.

(c) Anything in this Loan Agreement or the Promissory Note to the contrary
notwithstanding, the obligation of the Borrower to make payments of interest
shall be subject to

 

3



--------------------------------------------------------------------------------

the limitation that payments of interest shall not be required to be made to the
Lender to the extent that the Lender’s receipt thereof would not be permissible
under the law or laws applicable to the Lender limiting rates of interest which
may be charged or collected by the Lender. Any such payment referred to in the
preceding sentence shall be made by the Borrower to the Lender on the earliest
interest payment date or dates on which the receipt thereof would be permissible
under the laws applicable to the Lender limiting rates of interest which may be
charged or collected by the Lender. Such deferred interest shall not bear
interest.

Section 2.3    Promissory Note.

The Loan shall be evidenced by a Promissory Note of the Borrower in
substantially the form of Exhibit A attached hereto, dated the date hereof,
payable to the order of the Lender in the Principal Amount and otherwise duly
completed.

Section 2.4    Payment of Trust Loan.

(a) The Principal Amount of the Loan shall be repaid in annual installments
payable on the last Business Day of each December ending after the date of this
Agreement. The amount of each such annual installment shall be that portion of
the lesser of (i) that portion of the Principal Amount which will result in the
release for allocation to participants in the ESOP, pursuant to the Pledge
Agreement, of a cumulative fraction of the Collateral (within the meaning of the
Pledge Agreement and determined as of the last Business Day of December, 2007)
equal to the percentage set forth in Column II below and (ii) that portion of
the Principal Amount which will result in the release for allocation to
participants in the ESOP, pursuant to the Pledge Agreement, of Collateral
(within the meaning of the Pledge Agreement and valued as of the date of
payment) having a value equal to twenty-five percent (25%) of the compensation
taken into account under the ESOP for each person entitled to share in such
allocation taking into account all loans under the ESOP:

 

Column I

Installment Due on

Last Business Day of

December in

 

Column II

 

Cumulative Fraction of
Collateral Released

2007   1/30 2008   2/30 2009   3/30 2010   4/30 2011   5/30 2012   6/30 2013  
7/30 2014   8/30 2015   9/30 2016   10/30 2017   11/30 2018   12/30

 

4



--------------------------------------------------------------------------------

Column I

Installment Due on

Last Business Day of

December in

 

Column II

 

Cumulative Fraction of
Collateral Released

2019   13/60 2020   14/30 2021   15/30 2022   16/30 2023   17/30 2024   18/30
2025   19/30 2026   20/30 2027   21/30 2028   22/30 2029   23/30 2030   24/30
2031   25/30 2032   26/30 2033   27/30 2034   28/30 2035   29/30 2036   30/30

; provided, however, that the Borrower shall not be required to make any payment
of principal due to be made in any Fiscal Year to the extent that such payment
would not be deductible from federal income tax purposes for such Fiscal Year
under Section 404 of the Code. Principal payments may be deferred to the extent
that such payments would be in excess of the amount described above or otherwise
would be nondeductible for federal income tax purposes. Any payment not required
to be made pursuant to clause (ii) of the above provision shall be deferred to
and be payable on the earlier of the thirtieth (30th) anniversary of the loan
origination date or the last day of the first Plan Year in which such proviso
would not apply to alleviate a requirement of payment; and payment not required
to be made pursuant to the immediately preceding sentence shall be deferred to
and be payable on the last day of the first Plan Year in which such payment may
be made on a tax deductible basis.

Section 2.5    Prepayment.

The Borrower shall be entitled to prepay the Loan in whole or in part, at any
time and from time to time; provided, however, that the Borrower shall give
notice to the Lender of any such prepayment. Any such prepayment shall be:
(a) permanent and irrevocable: (b) accompanied by all accrued interest through
the date of such prepayment; (c) made without premium or penalty; and
(d) applied first to the installment of principal due and payable in the Fiscal
Year in which the prepayment is made and second in the order of the maturity of
the

 

5



--------------------------------------------------------------------------------

remaining installments thereof unless the Lender and the Borrower agree to apply
such prepayments in some other order.

Section 2.6    Method of Payments.

(a) All payments of principal, interest, other charges (including indemnities)
and other amounts payable by the Borrower hereunder shall be made in lawful
money of the United States, in immediately available funds, to the Lender at the
address specified in or pursuant to this Loan Agreement for notices to the
Lender, not later than 3:00 P.M., Eastern Standard time, on the date on which
such payment shall become due. Any such payment made on such date but after such
time shall, if the amount paid bears interest, and except as expressly provided
to the contrary herein, be deemed to have been made on, and interest shall
continue to accrue and be payable thereon until, the next succeeding Business
Day. If any payment of principal or interest becomes due on a day other than a
Business Day, such payment may be made on the next succeeding Business Day, and
when paid, such payment shall include interest to the day on which such payment
is in fact made.

(b) Notwithstanding anything to the contrary contained in this Loan Agreement or
the Promissory Note, neither the Borrower nor the Trustee shall be obligated to
make any payment, repayment or prepayment on the Promissory Note or take or
refrain from taking any other action hereunder or under the Promissory Note if
doing so would cause the ESOP to cease to be an employee stock ownership plan
within the meaning of section 4975(e)(7) of the Code or qualified under section
401(a) of the Code or cause the Borrower to cease to be a tax exempt trust under
section 501(a) of the Code or if such act or failure to act would cause the
Borrower or the Trustee to engage in any “prohibited transaction” as such term
is defined in section 4975(c) of the Code and the regulations promulgated
thereunder which is not exempted by section 4975(c)(2) or (d) of the Code and
the regulations promulgated thereunder or in section 406 of ERISA and the
regulations promulgated thereunder which is not exempted by section 408(b) of
ERISA and the regulations promulgated thereunder; provided, however, that in
each case, the Borrower or the Trustee or both, as the case may be, may act or
refrain from acting pursuant to this section 2.6(b) on the basis of an opinion
of Independent Counsel. The Borrower and the Trustee may consult with
Independent Counsel, and any opinion of such Independent Counsel shall be full
and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
opinion of Independent Counsel. Nothing contained in this section 2.6(b) shall
be construed as imposing a duty on either the Borrower or the Trustee to consult
with Independent Counsel. Any obligation of the Borrower or the Trustee to make
any payment, repayment or prepayment on the Promissory Note or to take or
refrain from taking any other act hereunder or under the Promissory Note which
is excused pursuant to this section 2.6(b) shall be considered a binding
obligation of the Borrower or the Trustee, or both, as the case may be, for the
purposes of determining whether a Default or Event of Default has occurred
hereunder or under the Promissory Note and nothing in this section 2.6(b) shall
be construed as providing a defense to any remedies otherwise available upon a
Default or an Event of Default hereunder (other than the remedy of specific
performance).

 

6



--------------------------------------------------------------------------------

Section 2.7    Use of Proceeds of Loan.

The entire proceeds of the Loan shall be used solely for acquiring shares of
Common Stock, and for no other purpose whatsoever.

Section 2.8    Security.

(a) In order to secure the due payment and performance by the Borrower of all of
its obligations under this Loan Agreement, simultaneously with the execution and
delivery of this Loan Agreement by the Borrower, the Borrower shall:

(i) pledge to the Lender as Collateral (as defined in the Pledge Agreement), and
grant to the Lender a first priority lien on and security interest in, the
Common Stock purchased with the Principal Amount, by the execution and delivery
to the Lender of a Pledge Agreement in the form attached hereto as Exhibit B;
and

(ii) execute and deliver, or cause to be executed and delivered, such other
agreements, instruments and documents as the Lender may reasonably require in
order to effect the purposes of the Pledge Agreement and this Loan Agreement.

(b) The Lender shall release from encumbrance under the Pledge Agreement and
transfer to the Borrower, as of the date on which any payment or prepayment of
the Principal Amount is made, a number of shares of Common Stock held as
Collateral pursuant to section 6.4 of the ESOP.

Section 2.9    Registration of the Promissory Note.

(a) The Lender shall maintain a Register providing for the registration of the
Principal Amount and any stated interest and of transfer and exchange of the
Promissory Note. Transfer of the Promissory Note may be effected only by the
surrender of the old instrument and either the reissuance by the Borrower of the
old instrument to the new holder or the issuance by the Borrower of a new
instrument to the new holder. The old Promissory Note so surrendered shall be
canceled by the Lender and returned to the Borrower after such cancellation.

(b) Any new Promissory Note issued pursuant to section 2.9(a) shall carry the
same rights to interest (unpaid and to accrue) carried by the Promissory Note so
transferred or exchanged so that there will not be any loss or gain of interest
on the note surrendered. Such new Promissory Note shall be subject to all of the
provisions and entitled to all of the benefits of this Agreement. Prior to due
presentment for registration or transfer, the Borrower may deem and treat the
registered holder of any Promissory Note as the holder thereof for purposes of
payment and all other purposes. A notation shall be made on each new Promissory
Note of the amount of all payments of principal and interest theretofore paid.

 

7



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

To the actual knowledge of the Trustee, the Borrower hereby represents and
warrants to the Lender as follows:

Section 3.1    Power, Authority, Consents.

The Borrower has the power to execute, deliver and perform this Loan Agreement,
the Promissory Note and the Pledge Agreement, all of which have been duly
authorized by all necessary and proper corporate or other action.

Section 3.2    Due Execution, Validity, Enforceability.

Each of the Loan Documents, including, without limitation, this Loan Agreement,
the Promissory Note and the Pledge Agreement, have been duly executed and
delivered by the Borrower; and each constitutes the valid and legally binding
obligation of the Borrower, enforceable in accordance with its terms.

Section 3.3    Properties, Priority of Liens.

The liens which have been created and granted by the Pledge Agreement constitute
valid, first liens on the properties and assets covered by the Pledge Agreement,
subject to no prior or equal lien.

Section 3.4    No Defaults, Compliance with Laws.

The Borrower is not in default in any material respect under any agreement,
ordinance, resolution, decree, bond, note, indenture, order or judgment to which
it is a party or by which it is bound, or any other agreement or other
instrument by which any of the properties or assets owned by it is materially
affected.

Section 3.5    Purchases of Common Stock.

Upon consummation of any purchase of Common Stock by the Borrower with the
proceeds of the Loan, the Borrower shall acquire valid, legal and marketable
title to all of the Common Stock so purchased, free and clear of any liens,
other than a pledge to the Lender of the Common Stock so purchased pursuant to
the Pledge Agreement. Neither the execution and delivery of the Loan Documents
nor the performance of any obligation thereunder violates any provision of law
or conflicts with or results in a breach of or creates (with or without the
giving of notice or lapse of time, or both) a default under any agreement to
which the Borrower is a party or by which it is bound or any of its properties
is affected. No consent of any federal, state or local governmental authority,
agency or other regulatory body, the absence of which could have a materially
adverse effect on the Borrower or the Trustee, is or was required to be obtained
in connection with the execution, delivery or performance of the Loan Documents
and the transactions contemplated therein or in connection therewith, including,
without limitation, with

 

8



--------------------------------------------------------------------------------

respect to the transfer of the shares of Common Stock purchased with the
proceeds of the Loan pursuant thereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE LENDER

The Lender hereby represents and warrants to the Borrower as follows:

Section 4.1    Power, Authority, Consents.

The Lender has the power to execute, deliver and perform this Loan Agreement,
the Pledge Agreement and all documents executed by the Lender in connection with
the Loan, all of which have been duly authorized by all necessary and proper
corporate or other action. No consent, authorization or approval or other action
by any governmental authority or regulatory body, and no notice by the Lender
to, or filing by the Lender with, any governmental authority or regulatory body
is required for the due execution, delivery and performance of this Loan
Agreement.

Section 4.2    Due Execution, Validity, Enforceability.

This Loan Agreement and the Pledge Agreement have been duly executed and
delivered by the Lender; and each constitutes a valid and legally binding
obligation of the Lender, enforceable in accordance with its terms.

Section 4.3    ESOP; Contributions.

The ESOP and the Borrower have been duly created, organized and maintained by
the Lender in compliance with all applicable laws, regulations and rulings. The
ESOP qualifies as an “employee stock ownership plan” as defined in section
4975(e)(7) the Code. The ESOP provides that the Lender may make contributions to
the ESOP in an amount necessary to enable the Trustee to amortize the Loan in
accordance with the terms of the Promissory Note and this Loan Agreement, and
the Lender will make such contributions; provided, however, that no such
contributions shall be required if they would adversely affect the qualification
of the ESOP under section 401(a) of the Code.

Section 4.4    Trustee; Committee.

The Lender has taken such action as is required to be taken by it to duly
appoint the Trustee and the members of the Committee. The Committee constitutes
the “Committee” defined in and described in the plan document for the Employee
Stock Ownership Plan of Westfield Financial, Inc. and the Trust Agreement by and
between the Trustee and Westfield Financial, Inc. made as of November 20, 2001.
The Lender expressly acknowledges and agrees that this Loan Agreement, the
Promissory Note and the Pledge Agreement are being executed by the Trustee not
in its individual capacity but solely as trustee of and on behalf of the
Borrower.

 

9



--------------------------------------------------------------------------------

Section 4.5    Compliance with Laws; Actions.

Neither the execution and delivery by the Lender of this Loan Agreement or any
instruments required thereby, nor compliance with the terms and provisions of
any such documents by the Lender, constitutes a violation of any provision of
any law or any regulation, order, writ, injunction or decree of any court or
governmental instrumentality, or an event of default under any agreement, to
which the Lender is a party or by which the Lender is bound or to which the
Lender is subject, which violation or event of default would have a material
adverse effect on the Lender. There is no action or proceeding pending or
threatened against either of the ESOP or the Borrower before any court or
administrative agency.

ARTICLE V

EVENTS OF DEFAULT

Section 5.1    Events of Default under Loan Agreement.

Each of the following events shall constitute an “Event of Default” hereunder:

(a) Failure to make any payment or mandatory prepayment of principal of the
Promissory Note, or failure to make any payment of interest on the Promissory
Note, within five (5) Business Days after the date when due.

(b) Failure by the Borrower to perform or observe any term, condition or
covenant of this Loan Agreement or of any of the other Loan Documents,
including, without limitation, the Promissory Note and the Pledge Agreement,
provided, however, that such failure is not cured by the Borrower within five
(5) Business Days after notice of such failure is provided to the Borrower by
the Lender.

(c) Any representation or warranty made in writing to the Lender in any of the
Loan Documents or any certificate, statement or report made or delivered in
compliance with this Loan Agreement, shall have been false or misleading in any
material respect when made or delivered.

Section 5.2    Lender’s Rights upon Event of Default.

If an Event of Default under this Loan Agreement shall occur and be continuing,
the Lender shall have no rights to assets of the Borrower other than:
(a) contributions (other than contributions of Common Stock) that are made by
the Lender to enable the Borrower to meet its obligations pursuant to this Loan
Agreement and earnings attributable to the investment of such contributions and
(b) “Eligible Collateral” (as defined in the Pledge Agreement); provided,
however, that: (i) the value of the Borrower’s assets transferred to the Lender
following an Event of Default in satisfaction of the due and unpaid amount of
the Loan shall not exceed the amount in default (without regard to amounts owing
solely as a result of any acceleration of the Loan); (ii) the Borrower’s assets
shall be transferred to the Lender following an Event of Default only to the
extent of the failure of the Borrower to meet the payment schedule of the Loan;
and (iii) all rights of the Lender to the Common Stock purchased with the
proceeds of the Loan covered by

 

10



--------------------------------------------------------------------------------

the Pledge Agreement following an Event of Default shall be governed by the
terms of the Pledge Agreement.

ARTICLE VI

MISCELLANEOUS PROVISIONS

Section 6.1    Payments Due to the Lender.

If any amount is payable by the Borrower to the Lender pursuant to any indemnity
obligation contained herein, then the Borrower shall pay, at the time or times
provided therefor, any such amount and shall indemnify the Lender against and
hold it harmless from any loss or damage resulting from or arising out of the
nonpayment or delay in payment of any such amount. If any amounts as to which
the Borrower has so indemnified the Lender hereunder shall be assessed or levied
against the Lender, the Lender may notify the Borrower and make immediate
payment thereof, together with interest or penalties in connection therewith,
and shall thereupon be entitled to and shall receive immediate reimbursement
therefor from the Borrower, together with interest on each such amount as
provided in section 2.2(c). Notwithstanding any other provision contained in
this Loan Agreement, the covenants and agreements of the Borrower contained in
this section 6.1 shall survive: (a) payment of the Promissory Note and
(b) termination of this Loan Agreement.

Section 6.2    Payments.

All payments hereunder and under the Promissory Note shall be made without
set-off or counterclaim and in such amounts as may be necessary in order that
all such payments shall not be less than the amounts otherwise specified to be
paid under this Loan Agreement and the Promissory Note, subject to any
applicable tax withholding requirements. Upon payment in full of the Promissory
Note, the Lender shall mark such Promissory Note “Paid” and return it to the
Borrower.

Section 6.3    Survival.

All agreements, representations and warranties made herein shall survive the
delivery of this Loan Agreement and the Promissory Note.

Section 6.4    Modifications, Consents and Waivers; Entire Agreement.

No modification, amendment or waiver of or with respect to any provision of this
Loan Agreement, the Promissory Note, the Pledge Agreement, or any of the other
Loan Documents, nor consent to any departure from any of the terms or conditions
thereof, shall in any event be effective unless it shall be in writing and
signed by the party against whom enforcement thereof is sought. Any such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No consent to or demand on a party in any case shall, of
itself, entitle it to any other or further notice or demand in similar or other
circumstances. This Loan Agreement embodies the entire agreement and
understanding between the Lender and the Borrower and supersedes all prior
agreements and understandings relating to the subject matter hereof.

 

11



--------------------------------------------------------------------------------

Section 6.5    Remedies Cumulative.

Each and every right granted to the Lender hereunder or under any other document
delivered hereunder or in connection herewith, or allowed it by law or equity,
shall be cumulative and may be exercised from time to time. No failure on the
part of the Lender or the holder of the Promissory Note to exercise, and no
delay in exercising, any right shall operate as a waiver thereof, nor shall any
single or partial exercise of any right preclude any other or future exercise
thereof or the exercise of any other right. The due payment and performance of
the obligations under the Loan Documents shall be without regard to any
counterclaim, right of offset or any other claim whatsoever which the Borrower
may have against the Lender and without regard to any other obligation of any
nature whatsoever which the Lender may have to the Borrower, and no such
counterclaim or offset shall be asserted by the Borrower in any action, suit or
proceeding instituted by the Lender for payment or performance of such
obligations.

Section 6.6    Further Assurances; Compliance with Covenants.

At any time and from time to time, upon the request of the Lender, the Borrower
shall execute, deliver and acknowledge or cause to be executed, delivered and
acknowledged, such further documents and instruments and do such other acts and
things as the Lender may reasonably request in order to fully effect the terms
of this Loan Agreement, the Promissory Note, the Pledge Agreement, the other
Loan Documents and any other agreements, instruments and documents delivered
pursuant hereto or in connection with the Loan.

Section 6.7    Notices.

Except as otherwise specifically provided for herein, all notices, requests,
reports and other communications pursuant to this Loan Agreement shall be in
writing, either by letter (delivered by hand or commercial messenger service or
sent by registered or certified mail, return receipt requested, except for
routine reports delivered in compliance with Article VI hereof which may be sent
by ordinary first-class mail) or telex or facsimile, addressed as follows:

 

  (a) If to the Borrower:

Employee Stock Ownership Plan Trust

of Westfield Financial, Inc.

141 Elm Street

Westfield, Massachusetts 01085

Attention: Director of Human Resources

 

    with copies to:

First Bankers Trust Services, Inc.

2321 Kochs Lane, P.O. Box 4005

Quincy, Illinois 62305-4005

Thacher Proffitt & Wood LLP

1700 Pennsylvania Ave., NW, Suite 800

Washington, DC 20006

Attention: Richard A. Schaberg, Esq.

 

12



--------------------------------------------------------------------------------

  (b) If to the Lender:

New Westfield Financial, Inc.

141 Elm Street

Westfield, Massachusetts 01085

Attention: Chief Financial Officer

 

    with a copy to:

Thacher Proffitt & Wood LLP

1700 Pennsylvania Ave., NW, Suite 800

Washington, DC 20006

Attention: Richard A. Schaberg, Esq.

Any notice, request or communication hereunder shall be deemed to have been
given on the day on which it is delivered by hand or by commercial messenger
service, or sent by telex or facsimile, to such party at its address specified
above, or, if sent by mail, on the third Business Day after the day deposited in
the mail, postage prepaid, addressed as aforesaid. Any party may change the
person or address to whom or which notices are to be given hereunder, by notice
duly given hereunder; provided, however, that any such notice shall be deemed to
have been given only when actually received by the party to whom it is
addressed.

Section 6.8    Counterparts.

This Loan Agreement may be signed in any number of counterparts which, when
taken together, shall constitute one and the same document.

Section 6.9    Construction; Governing Law.

The headings used in the table of contents and in this Loan Agreement are for
convenience only and shall not be deemed to constitute a part hereof. All uses
herein of any gender or of singular or plural terms shall be deemed to include
uses of the other genders or plural or singular terms, as the context may
require. All references in this Loan Agreement to an Article or section shall be
to an Article or section of this Loan Agreement, unless otherwise specified.
This Loan Agreement, the Promissory Note, the Pledge Agreement and the other
Loan Documents shall be governed by, and construed and interpreted in accordance
with, the laws of the Commonwealth of Massachusetts. It is intended that the
transactions contemplated by this Loan Agreement constitute an “exempt loan”
within the meaning of Treasury Regulation §54.4975-7(b)(1)(iii) and Department
of Labor Regulation §2550.408b-3, and the provisions hereof shall be construed
and enforced in such manner as shall be necessary to give effect to such intent.

Section 6.10    Severability.

Wherever possible, each provision of this Loan Agreement shall be interpreted in
such manner as to be effective and valid under applicable law; however, the
provisions of this Loan Agreement are severable, and if any clause or provision
hereof shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction and shall not in any

 

13



--------------------------------------------------------------------------------

manner affect such clause or provision in any other jurisdiction, or any other
clause or provision in this Loan Agreement in any jurisdiction. Each of the
covenants, agreements and conditions contained in this Loan Agreement is
independent, and compliance by a party with any of them shall not excuse
non-compliance by such party with any other. The Borrower shall not take any
action the effect of which shall constitute a breach or violation of any
provision of this Loan Agreement.

Section 6.11    Binding Effect; No Assignment or Delegation.

This Loan Agreement shall be binding upon and inure to the benefit of the
Borrower and its successors and the Lender and its successors and assigns. The
rights and obligations of the Borrower under this Agreement shall not be
assigned or delegated without the prior written consent of the Lender, and any
purported assignment or delegation without such consent shall be void.

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed as of the date first above written.

 

Employee Stock Ownership Plan Trust

    of Westfield Financial, Inc.

By:  

First Bankers Trust Services, Inc.

as Trustee

 

By:   /s/ Linda Schultz

Title:   Trust Officer

 

 

New Westfield Financial, Inc. By:   /s/ Donald A. Williams

Title:   Chairman and Chief Executive Officer

 

14



--------------------------------------------------------------------------------

EXHIBIT A

 

PROMISSORY NOTE

 

For the “Principal Amount,”

as defined below

 

Westfield, Massachusetts

January 3, 2007

FOR VALUE RECEIVED, the undersigned, Employee Stock Ownership Plan Trust of
Westfield Financial, Inc. (“Borrower”), acting by and through its Trustee, First
bankers Trust Services, Inc. (“Trustee”), hereby promises to pay to the order of
New Westfield Financial, Inc. (“Lender”) the “Principal Amount,” as determined
under the Loan Agreement made and entered into between the Borrower and the
Lender (“Loan Agreement”) pursuant to which this Promissory Note is issued,
payable in annual installments each of which shall be the lesser of (i) the
portion of the principal amount of the loan which will result in the release for
allocation to participants in the Employee Stock Ownership Plan of Westfield
Financial, Inc. (the “ESOP”) of a cumulative fraction of the collateral (valued
at December 31, 2007) equal to 1/30 as of the last business day of December,
2007 and increased by 1/30 as of each succeeding December, to 30/30 on the last
business day of December, 2036 (or the last business day of December that is the
thirtieth anniversary of the first ESOP allocation under this Loan Agreement),
and (ii) the portion of the principal amount of all loans to the ESOP which
results in the release for allocation of ESOP participants of collateral (valued
as of the date of payment) having a value equal to 25% of compensation taken
into account under the ESOP for each person entitled to share in the allocation.
Principal payments may be deferred to the extent that such payments would be in
excess of the amount described above or otherwise would be nondeductible for
federal income tax purposes. Any payment not required to be made pursuant to
clause (ii) of the above provision shall be deferred to and be payable on the
earlier of the thirtieth (30th) anniversary of the loan origination date or the
last day of the first Plan Year in which such proviso would not apply to
alleviate a requirement of payment; and payment not required to be made pursuant
to the immediately preceding sentence shall be deferred to and be payable on the
last day of the first Plan Year in which such payment may be made on a
tax-deductible basis.

This Promissory Note shall bear interest at the rate per annum set forth or
established under the Loan Agreement, such interest to be payable annually in
arrears, commencing on the December 31st following the Reorganization and
thereafter on the last Business Day of each subsequent calendar year and upon
payment or prepayment of this Promissory Note.

Anything herein to the contrary notwithstanding, the obligation of the Borrower
to make payments of interest shall be subject to the limitation that payments of
interest shall not be required to be made to the Lender to the extent that the
Lender’s receipt thereof would not be permissible under the law or laws
applicable to the Lender limiting rates of interest which may be charged or
collected by the Lender. Any such payments of interest which are not made as a
result of the limitation referred to in the preceding sentence shall be made by
the Borrower to the Lender on the earliest interest payment date or dates on
which the receipt thereof would be



--------------------------------------------------------------------------------

permissible under the laws applicable to the Lender limiting rates of interest
which may be charged or collected by the Lender. Such deferred interest shall
not bear interest.

Payments of both principal and interest on this Promissory Note are to be made
at the principal office of the Lender, c/o New Westfield Financial, Inc. at 141
Elm Street, Westfield, Massachusetts 01085 or such other place as the holder
hereof shall designate to the Borrower in writing, in lawful money of the United
States of America in immediately available funds.

Failure to make any payment of principal on this Promissory Note, or failure to
make any payment of interest on this Promissory Note, not later than five
(5) Business Days after the date when due, shall constitute a default hereunder,
whereupon the principal amount of and accrued interest on this Promissory Note
shall immediately become due and payable in accordance with the terms of the
Loan Agreement.

This Promissory Note is subject, in all respects, to the terms and provisions of
the Loan Agreement, which is incorporated herein by this reference, and is
secured by a Pledge Agreement between the Borrower and the Lender of even date
herewith and is entitled to the benefits thereof.

 

Employee Stock Ownership Plan Trust

    of Westfield Financial, Inc.

By:  

First Bankers Trust Services, Inc.,

as Trustee and not in any other capacity

By:     



--------------------------------------------------------------------------------

EXHIBIT B

 

PLEDGE AGREEMENT

This PLEDGE AGREEMENT (“Pledge Agreement”) is made as of the 3rd day of January,
2007, by and between the EMPLOYEE STOCK OWNERSHIP PLAN TRUST OF WESTFIELD
FINANCIAL, INC., acting by and through its Trustee, FRIST BANKERS TRUST
SERVICES, INC., a corporation having an office at 2321 Kochs Lane, P.O. Box
4005, Quincy, Illinois 62305-4005 (“Pledgor”), and NEW WESTFIELD FINANCIAL,
INC., a Massachusetts-chartered corporation, having an office at 141 Elm Street,
Westfield, Massachusetts 01085 (“Pledgee”).

W I T N E S S E T H :

WHEREAS, this Pledge Agreement is being executed and delivered to the Pledgee
pursuant to the terms of a Loan Agreement of even date herewith (“Loan
Agreement”), by and between the Pledgor and the Pledgee;

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
in the Loan Agreement, the parties hereto do hereby covenant and agree as
follows:

Section 1.    Definitions. The following definitions shall apply for purposes of
this Pledge Agreement, except to the extent that a different meaning is plainly
indicated by the context; all capitalized terms used but not defined herein
shall have the respective meanings assigned to them in the Loan Agreement:

(a) Collateral shall mean the Pledged Shares and, subject to section 5 hereof,
and to the extent permitted by applicable law, all rights with respect thereto,
and all proceeds of such Pledged Shares and rights.

(b) Event of Default shall mean an event so defined in the Loan Agreement.

(c) Liabilities shall mean all the obligations of the Pledgor to the Pledgee,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under the Loan
Agreement and the Promissory Note.

(d) Pledged Shares shall mean all the shares of Common Stock of Westfield
Financial, Inc. purchased by the Pledgor with the proceeds of the loan made by
the Pledgee to the Pledgor pursuant to the Loan Agreement, but excluding any
such shares previously released pursuant to section 4.

Section 2.    Pledge. To secure the payment of and performance of all the
Liabilities, the Pledgor hereby pledges to the Pledgee, and grants to the
Pledgee a security interest in and lien upon, the Collateral.

 



--------------------------------------------------------------------------------

Section 3.     Representations and Warranties of the Pledgor. The Pledgor
represents, warrants, and covenants to the Pledgee as follows:

(a) to the actual knowledge of the Trustee, the execution, delivery and
performance of this Pledge Agreement and the pledging of the Collateral
hereunder do not and will not conflict with, result in a violation of, or
constitute a default under any agreement binding upon the Pledgor;

(b) the Pledged Shares are and will continue to be owned by the Pledgor free and
clear of any liens or rights of any other person except the lien hereunder and
under the Loan Agreement in favor of the Pledgee, and the security interest of
the Pledgee in the Pledged Shares and the proceeds thereof is and will continue
to be prior to and senior to the rights of all others;

(c) to the actual knowledge of the Trustee, this Pledge Agreement is the legal,
valid, binding and enforceable obligation of the Pledgor in accordance with its
terms;

(d) the Pledgor shall, from time to time, upon request of the Pledgee, promptly
deliver to the Pledgee such stock powers, proxies, and similar documents,
satisfactory in form and substance to the Pledgee, with respect to the
Collateral as the Pledgee may reasonably request; and

(e) subject to the first sentence of section 4(b), the Pledgor shall not, so
long as any Liabilities are outstanding, sell, assign, exchange, pledge or
otherwise transfer or encumber any of its rights in and to any of the
Collateral.

Section 4.    Eligible Collateral.

(a) As used herein the term “Eligible Collateral” shall mean that amount of
Collateral which has an aggregate fair market value equal to the amount by which
the Pledgor is in default (without regard to any amounts owing solely as the
result of an acceleration of the Loan Agreement) or such lesser amount of
Collateral as may be required pursuant to section 12 of this Pledge Agreement.

(b) The Pledged Shares shall be released from this Pledge Agreement in a manner
conforming to the requirements of Treasury Regulations Section 54.4975-7(b)(8),
as the same may be from time to time amended or supplemented, and section 6.4(a)
of the ESOP. Subject to such Regulations, the Pledgee may from time to time,
after any Default or Event of Default, and without prior notice to the Pledgor,
transfer all or any part of the Eligible Collateral into the name of the Pledgee
or its nominee, with or without disclosing that such Eligible Collateral is
subject to any rights of the Pledgor and may from time to time, whether before
or after any of the Liabilities shall become due and payable, without notice to
the Pledgor, take all or any of the following actions: (i) notify the parties
obligated on any of the Eligible Collateral to make payment to the Pledgee of
any amounts due or to become due thereunder, (ii) release or exchange all or any
part of the Eligible Collateral, or compromise or extend or renew for any period
(whether or not longer than the original period) any obligations of any nature
of any party with respect thereto, and (iii) take control of any proceeds of the
Eligible Collateral.

 



--------------------------------------------------------------------------------

Section 5.    Delivery.

(a) The Pledgor shall deliver to the Pledgee upon execution of this Pledge
Agreement an assignment by the Pledgor of all the Pledgor’s rights to and
interest in the Pledged Shares.

(b) So long as no Default or Event of Default shall have occurred and be
continuing, (i) the Pledgor shall be entitled to exercise any and all voting and
other rights pertaining to the Collateral or any part thereof for any purpose
not inconsistent with the terms of this Pledge Agreement, and (ii) the Pledgor
shall be entitled to receive any and all cash dividends or other distributions
paid in respect of the Collateral.

Section 6.    Events of Default.

(a) If a Default or an Event of Default shall be existing, in addition to the
rights it may have under the Loan Agreement, the Promissory Note, and this
Pledge Agreement, or by virtue of any other instrument, (i) the Pledgee may
exercise, with respect to the Eligible Collateral, from time to time any rights
and remedies available to it under the Uniform Commercial Code as in effect from
time to time in the Commonwealth of Massachusetts or otherwise available to it
and (ii) the Pledgee shall have the right, for and in the name, place and stead
of the Pledgor, to execute endorsements, assignments, stock powers and other
instruments of conveyance or transfer with respect to all or any of the Eligible
Collateral. Written notification of intended disposition of any of the Eligible
Collateral shall be given by the Pledgee to the Pledgor at least three
(3) Business Days before such disposition. Subject to section 13 below, any
proceeds of any disposition of Eligible Collateral may be applied by the Pledgee
to the payment of expenses in connection with the Eligible Collateral,
including, without limitation, reasonable attorneys’ fees and legal expenses,
and any balance of such proceeds may be applied by the Pledgee toward the
payment of such of the Liabilities as are in Default, and in such order of
application, as the Pledgee may from time to time elect. No action of the
Pledgee permitted hereunder shall impair or affect its rights in and to the
Eligible Collateral. All rights and remedies of the Pledgee expressed hereunder
are in addition to all other rights and remedies possessed by it, including,
without limitation, those contained in the documents referred to in the
definition of Liabilities in section 1 hereof.

(b) In any sale of any of the Eligible Collateral after a Default or an Event of
Default shall have occurred, the Pledgee is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including, without limitation, compliance with such procedures as may restrict
the number of prospective bidders and purchasers or further restrict such
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Eligible Collateral), or in order to obtain
such required approval of the sale or of the purchase by any governmental
regulatory authority or official, and the Pledgor further agrees that such
compliance shall not result in such sale’s being considered or deemed not to
have been made in a commercially reasonable manner, nor shall the Pledgee be
liable or accountable to the Pledgor for any discount allowed by reason of the
fact that such Eligible Collateral is sold in compliance with any such
limitation or restriction.

 



--------------------------------------------------------------------------------

Section 7.    Payment in Full. Upon the payment in full of all outstanding
Liabilities, this Pledge Agreement shall terminate and the Pledgee shall
forthwith assign, transfer and deliver to the Pledgor, against receipt and
without recourse to the Pledgee, all Collateral then held by the Pledgee
pursuant to this Pledge Agreement.

Section 8.    No Waiver. No failure or delay on the part of the Pledgee in
exercising any right or remedy hereunder or under any other document which
confers or grants any rights in the Pledgee in respect of the Liabilities shall
operate as a waiver thereof nor shall any single or partial exercise of any such
right or remedy preclude any other or further exercise thereof or the exercise
of any other right or remedy of the Pledgee.

Section 9.    Binding Effect; No Assignment or Delegation. This Pledge Agreement
shall be binding upon and inure to the benefit of the Pledgor, the Pledgee and
their respective successors and assigns, except that the Pledgor may not assign
or transfer its rights hereunder without the prior written consent of the
Pledgee (which consent shall not unreasonably be withheld). Each duty or
obligation of the Pledgor to the Pledgee pursuant to the provisions of this
Pledge Agreement shall be performed in favor of any person or entity designated
by the Pledgee, and any duty or obligation of the Pledgee to the Pledgor may be
performed by any other person or entity designated by the Pledgee.

Section 10.    Governing Law. This Pledge Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts
applicable to agreements to be performed within Massachusetts.

Section 11.    Notices. All notices, requests, instructions or documents
hereunder shall be in writing and delivered by hand or commercial messenger
service or sent by United States mail, registered or certified, return receipt
requested, with proper postage prepaid, or by telex or facsimile, addressed as
follows:

(a)    If to the Pledgee:

New Westfield Financial, Inc.

141 Elm Street

Westfield, Massachusetts 01085

Attention: Chief Financial Officer

with a copy to:

Thacher Proffitt & Wood LLP

1700 Pennsylvania Ave., NW, Suite 800

Washington, DC 20006

Attention:        Richard A. Schaberg, Esq.

 



--------------------------------------------------------------------------------

(b)    If to the Pledgor:

Employee Stock Ownership Plan Trust

  of Westfield Financial, Inc.

141 Elm Street

Westfield, Massachusetts 01085

Attention:        Director of Human Resources

with copies to:

First Bankers Trust Services, Inc.

2321 Kochs Lane, P.O. Box 4005

Quincy, Illinois 62305-4005

Thacher Proffitt & Wood LLP

1700 Pennsylvania Ave., NW, Suite 800

Washington, DC 20006

Attention:        Richard A. Schaberg, Esq.

Any notice, request or communication hereunder shall be deemed to have been
given on the day on which it is delivered by hand or by commercial messenger
service, or sent by telex or facsimile, to such party at its address specified
above, or, if sent by mail, on the third Business Day after the day deposited in
the mail, postage prepaid, addressed as aforesaid. Any party may change the
person or address to whom or which notices are to be given hereunder, by notice
duly given hereunder; provided, however, that any such notice shall be deemed to
have been given only when actually received by the party to whom it is
addressed.

Section 12.    Interpretation. Wherever possible each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision hereof shall be prohibited by or invalid
under such law, such provisions shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions hereof.

Section 13.    Construction. All provisions hereof shall be construed so as to
maintain (a) the ESOP as a qualified leveraged employee stock ownership plan
under section 401(a) and 4975(e)(7) of the Internal Revenue Code of 1986 (the
“Code”), (b) the Trust as exempt from taxation under section 501(a) of the Code
and (c) the Trust Loan as an exempt loan under section 54.4975-7(b) of the
Treasury Regulations and as described in Department of Labor Regulation section
2550.408b-3.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Pledge Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

Employee Stock Ownership Plan Trust

    of Westfield Financial, Inc.

By:  

First Bankers Trust Services, Inc.,

  as Trustee and not in any other capacity

By:      Title:      New Westfield Financial, Inc. By:      Title:     